DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on October 09, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Drawings
The drawing has been considered and accepted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4 and 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 8,761,221 (Examiner submitted the reference in PTO-892 form (Notice of Reference Cited form)) in view of US 2007/0153856 (Examiner submitted the reference in PTO-892 form (Notice of Reference Cited form)).  Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are either anticipated by, or would have been obvious over the reference claims.   Although the conflicting claims are not identical, are not patentably distinct from each other because the claims language in both application and patent is substantially the same and the U.S. Patent No. 8,761,221 include all the limitation corresponding to the limitations required by the claims of instant application. 
Regarding claims 1, 3, 4, 7 and 10 of the instant applicant, claim 1 of U.S. Patent No. 8,761,221 teaches all the limitations of instant application as shown above, but does not specially teach “the active layer comprises GaInAs, the active layer comprising multi-quantum wells, the first compound semiconductor layer comprises a first DBR layer and the second semiconductor layer further comprises a second DBR layer”.  Kageyama et al. (US 20070153856) teach active layer comprises GaInAs (see Figures 1 – 3, character 6), the active layer comprising multi-quantum wells (see Figures 2 – 3, characters 6b and 6d), the first compound semiconductor layer comprises a first DBR layer (see Figure 1, character 4, the reference called “lower multilayer reflection mirror”) and the second semiconductor layer further comprises a second DBR layer (see Figure 1, character 10, the reference called “upper multilayer reflection mirror”).   However, it is well known in the art to modify the active layer comprises GaInAs, the active layer comprising a MQW, the first DBR and the second DBR, the  as discloses by Kageyama in (see Figures 1 – 3  and paragraph [0035]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to modify the well-known the active layer comprises GaInAs, the active layer comprising a MQW, the first DBR and the second DBR as suggested by Kageyama to the laser of Oki, the GaInAs material could be used because is one of the most promising semiconductor compounds for high speed and high gain devices.  This is due to the high mobility and peak electron velocity exhibited by this III-V semiconductor compound, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  The MQW is able to provide increased gain and DBRs are an efficient reflecting means to form the optical cavity.

Application claims:
Claim 1. A light-emitting element comprising: 
a mesa structure in which a first compound semiconductor layer of a first conductivity type, an active layer, and a second compound semiconductor layer of a second conductivity type are disposed in that order, 
wherein at least one of the first compound semiconductor layer and the second compound semiconductor layer has a current constriction region surrounded by an insulation region extending inward from a sidewall portion of the mesa structure; 
a wall structure disposed so as to surround the mesa structure, the wall structure having the same layer structure as a portion of the mesa structure in which the insulation region is provided; 
at least one bridge structure connecting the mesa structure and the wall structure, the bridge structure having the same layer structure as the portion of the mesa structure in which the insulation region is provided; 
a first electrode electrically connected to the first compound semiconductor layer; and 
a second electrode disposed on a top face of the wall structure, the second electrode being electrically connected to the second compound semiconductor layer of the mesa structure through the bridge structure, 
wherein the active layer comprises GaInAs (claim 1 of U.S. Patent No. 8,761,221).

2. A method for manufacturing a light-emitting element comprising the steps of: 
(A) forming a first compound semiconductor layer of a first conductivity type, an active layer, and a second compound semiconductor layer of a second conductivity type in that order; 
(B) selectively removing a part of at least the second compound semiconductor layer and the active layer to partially expose the first compound semiconductor layer, thereby obtaining a mesa structure in which the first compound semiconductor layer, the active layer, and the second compound semiconductor layer are disposed in that order, a wall structure having the same layer structure as the mesa structure, the wall structure being disposed so as to surround the mesa structure, and at least one bridge structure having the same layer structure as the mesa structure, the bridge structure connecting the mesa structure and the wall structure; 
(C) performing insulating treatment on a part of at least one of the first compound semiconductor layer and the second compound semiconductor layer constituting the mesa structure from a sidewall portion of the mesa structure to form an insulation region, an outer edge of which extends to the sidewall portion of the mesa structure, thereby obtaining a current constriction region surrounded by the insulation region in at least one of the first compound semiconductor layer and the second compound semiconductor layer, and simultaneously performing insulating treatment on at least one of the first compound semiconductor layer and the second compound semiconductor layer in each of the wall structure and the bridge structure, from a side face of the wall structure or the bridge structure to form an insulation region; and 
(D) providing a first electrode which is electrically connected to a part of the exposed first compound semiconductor layer, and providing a second electrode on a top face of the wall structure.

3. The light-emitting element according to claim 1, wherein the active layer comprising multi-quantum wells.

4. The light-emitting element according to claim 1, wherein the first compound semiconductor layer comprises a first DBR layer.

5. The light-emitting element according to claim 4, wherein the first DBR layer comprises AlGaAs layer.

6. The light-emitting element according to claim 5, wherein the first DBR layer comprises AlGaAs layers having different Al content alternately disposed.

7. The light-emitting element according to claim 4, wherein the second semiconductor layer further comprises a second DBR layer.

8. The light-emitting element according to claim 7, wherein the second DBR layer comprises AlGaAs layer.

9. The light-emitting element according to claim 8, wherein the second DBR layer comprises AlGaAs layers having different Al content alternately disposed.

Claim 10. The light-emitting element according to claim 1, wherein: 
the insulation region and the current constriction region are disposed in the second compound semiconductor layer; 
the second compound semiconductor layer has a three-layered structure including a lower layer, a middle layer, and an upper layer disposed in that order from the active layer side; 
at least the middle layer is composed of a group III-V compound semiconductor containing aluminum as a group III atom; 
the insulation region and the current constriction region are disposed in the middle layer; and 
the atomic percent of aluminum in a compound semiconductor composition in the middle layer is higher than the atomic percent of aluminum in a compound semiconductor composition in each of the lower layer and the upper layer (claim 5 of U.S. Patent No. 8,761,221).

11. The light-emitting element according to claim 10, wherein the middle layer comprises AlGaAs.

12. The light-emitting element according to claim 10, wherein the middle layer comprising AlAs.

13. The light-emitting element according to claim 11, wherein the lower layer and the upper layer comprises AlGaAs.

14. The light-emitting element according to claim 12, wherein the lower layer and the upper layer comprises AlGaAs.

Allowable Subject Matter
Claims  5 – 6, 8 – 9 and 11 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 2 recites a method for manufacturing a light-emitting element including the specific step(s) limitation(s) of at least one bridge structure having the same layer structure as the mesa structure, the bridge structure connecting the mesa structure and the wall structure; obtaining a current constriction region surrounded by the insulation region in at least one of the first compound semiconductor layer and the second compound semiconductor layer, and simultaneously performing insulating treatment on at least one of the first compound semiconductor layer and the second compound semiconductor layer in each of the wall structure and the bridge structure, from a side face of the wall structure or the bridge structure to form an insulation region, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





      /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             /TOD T VAN ROY/Primary Examiner, Art Unit 2828